     Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 1 of 12

 1   XAVIER BECERRA, State Bar No. 118517                   ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                         GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                  ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                      2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                  Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                     Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                      Fax: (310) 229-5800
     LUCAS HENNES, State Bar No. 278361                       E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                Special Counsel for Defendants
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3585
 7    Fax: (415) 703-5843
      E-mail: Kyle.Lewis@doj.ca.gov
 8   Attorneys for Defendants

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)

15                                          Plaintiffs, STIPULATION AND [PROPOSED]
                                                        ORDER APPROVING THE
16                  v.                                  CALIFORNIA DEPARTMENT OF
                                                        CORRECTIONS AND
17                                                      REHABILITATION’S
     GAVIN NEWSOM, et al.,                              TELEPSYCHIATRY POLICY
18
                                          Defendants.
19

20         On January 17, 2020, Defendants and Plaintiffs attended a settlement conference before

21   District Judge Dale A. Drozd, with the Special Master and his experts also present. (ECF Nos.

22   6429, 6449.) The conference’s purpose was to foster agreement among the parties concerning a

23   policy on the California Department of Corrections and Rehabilitation’s (CDCR) use of

24   telepsychiatry to provide psychiatric services to its patient population.

25         Before the conference, Defendants circulated a proposed policy defining CDCR’s use of

26   telepsychiatry for patients at various levels-of-care in the Mental Health Services Delivery

27   System (MHSDS) and related operational and administrative details. With Judge Drozd’s

28   assistance, the parties, with guidance from the Special Master and his experts, negotiated aspects
                                                      1
                      Stip. & [Prop.] Order Approving CDCR’s Telepsychiatry Policy (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 2 of 12

 1   of Defendants’ proposal and reached an agreement in principle concerning CDCR’s

 2   telepsychiatry policy. After the conference, Defendants prepared a revised policy reflecting the

 3   parties’ collective work, and the parties continued to meet, confer, and discuss the policy with

 4   input from the Special Master.

 5         On February 12, 2020, the parties reached an agreement on the terms of CDCR’s

 6   telepsychiatry policy, which is entitled Telepsychiatry and submitted as Exhibit A. The parties

 7   agree that this is a provisional policy that will not be part of the MHSDS Program Guide, and that

 8   the provisional period will last eighteen months from the date of the policy’s full implementation

 9   throughout CDCR, which will occur within 120 days of the date of the Court’s approval of this

10   stipulation. During this 120-day period, Defendants will complete the internal monitoring

11   process which will allow Defendants to provide notice to Plaintiffs and the Special Master, as

12   required by the provisional policy. If Defendants believe that the 120-day period may need to be

13   extended due to the COVID-19 pandemic impacts on CDCR, they will meet and confer with

14   Plaintiffs’ counsel and the Special Master concerning an extension. If no agreement is reached,

15   Defendants may seek an order from the Court extending the 120-day period. Defendants will

16   provide regular updates to Plaintiffs’ counsel and the Special Master regarding the progress of

17   developing and implementing the internal monitoring process. The parties further agree that this

18   policy replaces all previous policies concerning CDCR’s use of telepsychiatry, and that it will be

19   CDCR’s operative telepsychiatry policy during the provisional period, unless and until otherwise

20   modified upon the agreement of the parties and the Special Master.

21         During the provisional period, the Special Master will monitor the use of telepsychiatry

22   under the provisional policy. After completion of the eighteen-month provisional period, the

23   parties will meet and confer with the assistance of the Special Master concerning a final

24   telepsychiatry policy. The parties will have 30 days from the end of the provisional period to

25   determine whether any alterations to the provisional policy are necessary. If no alterations are

26   necessary, Defendants will submit the final telepsychiatry policy for the Court’s approval. If a

27   party proposes to alter the provisional policy, the parties, under the guidance of the Special

28   Master, will have a total of 60 days from the end of the provisional period to agree on a modified
                                                      2
                      Stip. & [Prop.] Order Approving CDCR’s Telepsychiatry Policy (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 3 of 12

 1   final policy. If no resolution is reached, the parties have 90 days from the end of the provisional

 2   period to submit their positions and proposed language for the final telepsychiatry policy to the

 3   Special Master for review. The Special Master will, within 30 days of receiving the parties’

 4   positions, provide the parties with his guidance and recommendation. If the parties are unable to

 5   reach an agreement after receipt of the Special Master’s input, the Special Master will file a

 6   recommendation with the Court within 45 days, after which the parties’ will have 30 days to

 7   respond consistent with the Order of Reference (ECF No. 640).

 8         The Special Master has reviewed and concurs with this stipulation.

 9         IT IS SO STIPULATED.

10    Dated: March 25, 2020                                   XAVIER BECERRA
                                                              Attorney General of California
11                                                            ADRIANO HRVATIN
                                                              Supervising Deputy Attorney General
12

13                                                             /S/ Kyle A. Lewis
                                                               Kyle A. Lewis
14                                                             Deputy Attorney General
                                                               Attorneys for Defendants
15

16    Dated: March 25, 2020                                    ROSEN BIEN GALVAN & GRUNFELD LLP

17

18                                                             /S/ Lisa Ells
                                                               Lisa Ells
19                                                             Attorneys for Plaintiffs

20         IT IS SO ORDERED.
21

22    Dated: _________________                              ______________________
                                                            KIMBERLY J. MUELLER
23                                                          UNITED STATES DISTRICT COURT
24

25

26

27

28
                                                        3
                      Stip. & [Prop.] Order Approving CDCR’s Telepsychiatry Policy (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 4 of 12




             EXHIBIT A
                Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 5 of 12
 VOLUME 12:                                                              Effective Date:
 MENTAL HEALTH SERVICES
 CHAPTER 8:                                                              Revision
 PSYCHIATRY SERVICES                                                     Date(s):
                                                                         Supersedes:
 12.08.100
 TELEPSYCHIATRY
                                                                         Attachments:      Yes      No
                                                                         Director
                                                                         Approval:



 Policy                     The Telepsychiatry Program enables psychiatrists to provide real-time psychiatric
                            evaluations and treatment to patients by utilizing videoconferencing to facilitate live
                            communication between the telepsychiatrist, the patient, and the patient’s treatment
                            team. Telepsychiatry is designed to facilitate improved patient outcomes and thereby
                            reduce the need for hospitalization and emergency services. Telepsychiatric services, as
                            stated in this policy and procedure, can be a safe and efficient vehicle to provide
                            psychiatric care to CDCR’s mental health population.

                            The Telepsychiatry Program provides mental health services to the Correctional Clinical
                            Case Management System (CCCMS) level of care and may, under specified
                            circumstances outlined in this policy and procedure, be used for higher levels of mental
                            health care. On-site psychiatrists shall remain the preferred method of psychiatric care
                            for Enhanced Outpatient Program (EOP), Mental Health Crisis Bed (MHCB), and
                            Psychiatric Inpatient Program (PIP)1 programs. To ensure continuity of care for patients
                            within the program, telepsychiatrists will work from CDCR-operated California hubs
                            supervised by local civil service psychiatry supervisors and will be assigned to caseloads
                            at the institution(s) they serve. As appropriate, some telepsychiatrists may not be
                            assigned to caseloads and may instead be used as short term coverage for times when
                            the assigned on-site psychiatrist or telepsychiatrist is unavailable to provide treatment to
                            his or her assigned caseload. For purposes of this assignment, registry telepsychiatrists
                            who have less than five years of experience working for CDCR or the Department of
                            State Hospitals will not be assigned.

                            Definitions

                            The following term is defined for use in this policy only:

                               •   Supplement means at least 1.0 personnel year (PY) equivalent on-site
                                   psychiatrist shall be assigned to each EOP program (e.g., EOP General
                                   Population, EOP Administrative Segregation Unit Hub, or Psychiatric Services
                                   Unit) per yard at each institution. For each program on a yard that is allocated
                                   less than 1.0 PY equivalent for psychiatry per the current approved Staffing Plan,
                                   the position shall be filled by on-site psychiatrists. Whenever possible, the
                                   assigned on-site psychiatrist shall be full-time, as opposed to assigning several
                                   part-time psychiatrists to provide EOP care.

                            Equipment

                            The telepsychiatrist shall be given the following equipment and resources:
                               • Computer, monitor, speaker, microphone, camera, scanner/printer (can be
                                   individual and/or shared), and phone with access to an outside line.


        1   PIP units provide Acute Psychiatric Program (APP) and Intermediate Care Facility (ICF) levels of care.
12.08.100: Telepsychiatry                                                                                            Page 1 of 8
               Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 6 of 12
                                •   A single, enclosed, and confidential office space with a door, desk, and chair. This
                                    office space will be sound-proofed, where possible.
                                •   Computer access to all resources, or equivalent resources utilized by on-site
                                    psychiatrists.
                                •   Internet access of sufficient speed and stability to allow a videoconference where
                                    patient and telepsychiatrist can be seen and heard clearly.
                                •   Access to the Electronic Health Records System (EHRS).

                            Professional and Patient Identity

                            At the beginning of an initial appointment with a patient, the telepsychiatrist’s and
                            patient’s identities shall be verified verbally and/or by showing their CDCR-issued photo
                            identification card on the video screen. At the beginning of the patient’s first telepsychiatry
                            contact, the telepsychiatrist shall explain the treatment modality, including a description
                            of the role of the tele-presenter (an institutional staff member in an approved clinical
                            classification who facilitates patient encounters with the telepsychiatrist), a plan for a
                            response to interruption in services, and conditions under which a referral is made to in
                            person care.

                            Participation in Interdisciplinary Treatment Teams, Meetings, and Huddles

                            Telepsychiatrist participation in the Interdisciplinary Treatment Teams (IDTT) is required.
                            As such, telepsychiatrists shall participate in the receiving institution’s IDTT meetings. To
                            facilitate telepsychiatrists’ participation in IDTTs, IDTT meetings that include a
                            telepsychiatrist shall be held in a location that is appropriately wired to allow for the
                            telepsychiatrist’s full participation when their patients are being reviewed.

                            In addition to IDTT meetings, telepsychiatrists shall participate to the same extent as on-
                            site psychiatrists in all meetings and huddles relevant to the clinical care of their patients.

                            Refusals

                            If a patient refuses treatment via telepsychiatry, the patient’s telepsychiatrist may meet
                            with the other members of the patient’s treatment team to consider mental health
                            reasons, behavioral issues, custodial issues, and any other relevant factors to determine
                            whether telepsychiatry is an appropriate delivery method for the patient. The treatment
                            team may work toward resolving any issues contributing to the patient’s refusal of
                            telepsychiatry services. A member from the treatment team may utilize brief, focused
                            cell-front discussions with the patient to determine the reasons for appointment refusals.
                            If the patient requires a psychiatric contact, the telepsychiatrist may request a
                            consultation from an on-site provider or conduct a cell-front telepsychiatry contact, as
                            clinically required.

                            If the treatment team has not been successful in resolving the patient’s refusal of
                            telepsychiatric visits, a formal IDTT meeting shall be convened. During this IDTT
                            meeting, the treatment team shall develop a plan to address the reasons for the patient’s
                            refusals and contingency plans shall also be made to provide in-person psychiatric care
                            to the patient.

                            If the treatment team concludes telepsychiatry is not an appropriate treatment modality
                            for the patient because of refusals, the team shall report this finding to the Mental Health
                            Leadership (Chief and/or Senior Psychiatrist and Chief of Mental Health) of the institution
                            receiving telepsychiatry services as well as the Chief of Telepsychiatry. If it is determined
                            that the patient is not appropriate for telepsychiatry, the Chief of Telepsychiatry will work

12.08.100: Telepsychiatry                                                                                           Page 2 of 8
               Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 7 of 12
                            with the Mental Health Leadership at the institution to ensure the patient has access to
                            appropriate on-site psychiatric treatment.

                            Cell Front Telepsychiatry

                            Telepsychiatry may be used cell front when it is necessary for the telepsychiatrist to
                            speak with the patient and the patient does not attend the scheduled appointment.
                            However, non-confidential telepsychiatry contacts, including cell-front contacts, shall not
                            be considered a Program Guide required clinical contact under any circumstance.

                            Contraindications for Telepsychiatry

                            Patients shall not be entirely excluded from participation in the Telepsychiatry Program
                            based solely on their level of care or their diagnosis. If the telepsychiatrist and Chief of
                            Telepsychiatry determine that the patient needs to be seen by an on-site psychiatrist, he
                            or she will work with the Mental Health Leadership at the institution (Chief and/or Senior
                            Psychiatrist and Chief of Mental Health) to make sure the patient has an appropriate
                            on-site psychiatrist assigned. Similarly, if the treatment team thinks that telepsychiatry is
                            not appropriate for a patient, the team will work with Mental Health Leadership to make
                            sure that the patient is assigned to an on-site psychiatrist.

                            Telepsychiatry and Levels of Care

                            Telepsychiatrists will be assigned to CCCMS, unless they are needed to supplement in
                            the EOP program or there is an emergency situation as determined by Mental Health
                            headquarters. If an institution requires telepsychiatry services, on-site psychiatrists shall
                            be assigned to the higher levels of care.

                            Correctional Clinical Case Management Services

                            Telepsychiatry may replace on-site psychiatry at the CCCMS level of care provided all
                            other conditions pertaining to the CCCMS level of care contained within this policy are
                            adhered to and good faith efforts to recruit on-site psychiatrists continue.

                            Enhanced Outpatient Program

                            Telepsychiatry may supplement on-site psychiatry at the EOP level of care, but it should
                            not replace on-site psychiatry. On-site psychiatrists shall remain the preferred method of
                            psychiatric care for each program providing EOP level of care, consistent with the
                            requirements of the current approved Staffing Plan. Good faith efforts shall be made to
                            recruit and retain on-site psychiatrists to provide services at the EOP level of care. If
                            these good faith efforts are unsuccessful, psychiatric services may be supplemented via
                            telepsychiatry consistent with the requirements described in other sections of this policy
                            and procedure. If an EOP program does not have the on-site psychiatry required by this
                            policy for 30 consecutive calendar days that would not be consistent with this policy’s
                            objectives. In such a case, CDCR headquarters shall immediately provide notice via
                            electronic mail to the Special Master and Coleman Plaintiffs’ counsel. Within 60 calendar
                            days from the provision of notice, CDCR headquarters shall also provide a plan to
                            address the staffing issue or provide information regarding how that issue has been
                            resolved.

                            Mental Health Crisis Bed

                            Telepsychiatry may not be used at the MHCB level of care except as a last resort in
                            emergency situations when an on-site psychiatrist is not assigned to the program. Good
12.08.100: Telepsychiatry                                                                                         Page 3 of 8
               Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 8 of 12
                            faith efforts shall be made to recruit and retain on-site psychiatrists to provide services at
                            the MHCB level of care. If these good faith efforts are unsuccessful, psychiatric services
                            may be provided via telepsychiatry. If a telepsychiatrist is required to serve in an MHCB
                            for greater than 14 consecutive calendar days, this would not be consistent with this
                            policy’s objective. In such a case, CDCR headquarters shall immediately provide notice
                            via electronic mail to the Special Master and Coleman Plaintiffs’ counsel. Within 16
                            calendar days from the provision of the notice, CDCR headquarters shall also provide a
                            plan to address the staffing issue or provide information regarding how the staffing issue
                            was resolved.

                            Psychiatric Inpatient Program

                            Telepsychiatry may not be used at the PIP level of care except as a last resort in
                            emergency situations when an on-site psychiatrist is not assigned to the program. Good
                            faith efforts shall be made to recruit and retain on-site psychiatrists to provide services at
                            the PIP level of care. If these good faith efforts are unsuccessful, psychiatric services
                            may be provided via telepsychiatry. If a telepsychiatrist is required to serve in a PIP for
                            greater than 30 consecutive calendar days, this would not be consistent with this policy’s
                            objective. In such a case, CDCR headquarters shall immediately provide notice via
                            electronic mail to the Special Master and Coleman Plaintiffs’ counsel. Within 30 calendar
                            days from the provision of the notice, CDCR headquarters shall also provide a plan to
                            address the staffing issue or provide information regarding how the staffing issue was
                            resolved.

                            Clinical Emergency Management

                            If a clinical emergency arises during a telepsychiatry session (for example, a suicidal,
                            violent or homicidal patient), the telepsychiatrist shall immediately notify the appropriate
                            institution staff as identified by the institution’s LOP. The telepsychiatrist shall coordinate
                            with institutional Mental Health Leadership and follow local institutional protocol for
                            managing such emergencies. This may include, but is not limited to, arrangements for
                            the patient to be seen by an on-site psychiatrist, arrangements for safe holding, transport
                            to an emergency triage area, communication with local emergency team members, and
                            placing emergency orders for medications, etc.

                            EOP, MHCB and Psychiatric Inpatient Programs

                            In the event that a telepsychiatrist is needed in an EOP, MHCB or inpatient setting, the
                            telepsychiatrist shall, to facilitate familiarity with the program and patients, participate in
                            clinical staff meetings and case conferences, and coordinate patient care. On-site staff
                            shall ensure that the telepsychiatrist has the necessary and pertinent information about
                            the patient and the unit for the ongoing assessment and treatment of the patient. Similar
                            to on-site psychiatrists, telepsychiatrists shall be involved in treatment and discharge
                            decisions.

                            In urgent cases when a patient requires seclusion and restraints, the nurse shall notify
                            the telepsychiatrist, who may place orders remotely, as appropriate. All other elements
                            of seclusion and restraint protocol shall follow existing policies and procedures and all
                            applicable laws and regulations, including the need for a backup physician (psychiatrist
                            or medical provider) who can physically examine the patient within the mandated
                            timeframes. Emergency medications may be ordered by telepsychiatrists, as clinically
                            appropriate.

                            To ensure continuity of care, telepsychiatrists shall provide relevant clinical information
                            during the hand off to the on-call psychiatrist to convey details regarding a new
12.08.100: Telepsychiatry                                                                                           Page 4 of 8
               Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 9 of 12
                            admission, to coordinate patient care tasks that require follow up during after-hours
                            coverage, or if they anticipate specific patient concerns.

                            Telepsychiatrists and clinical staff, including nursing staff when needed, shall have
                            access to each other to address patient needs.

                            Site Visits

                            Telepsychiatrists are responsible for maintaining relationships with members of the
                            on-site treatment team through regular communication and by visiting institutions.
                            Telepsychiatrists shall visit their assigned institution within 30 days of assignment. The
                            frequency of follow-up visits shall be determined by the telepsychiatrist’s assigned level
                            of care. The telepsychiatrist will spend at least one full working day, consisting of the
                            regular number of hours they would normally be scheduled to work, during each site visit
                            at the facility, and attend meetings as described below:

                             Level of Care                                 Frequency of Site Visit
                             CCCMS                                         Biannually
                             EOP, MHCB, PIP                                Quarterly

                            During each visit, the telepsychiatrist shall participate in the IDTT, meet with necessary
                            health care staff, and see patients face-to-face.

                            Physical Environment

                            The patients’ interview room/environment shall allow for both the telepsychiatrist and the
                            patient to be seen and heard clearly. The patient’s and telepsychiatrist’s camera shall be
                            positioned with their faces clearly visible to each other. The telepsychiatrist shall also be
                            able to clearly see the patient’s body to assess for any signs of movement disorders.
                            When indicated, the telepsychiatrist can request assistance from the tele-presenter, who
                            shall receive appropriate training on how to assess for such physical signs. The
                            telepsychiatry administration and the institution receiving services shall ensure privacy
                            so that others are not able to enter the telepsychiatrist’s or patient’s room accidently or
                            overhear conversations from inside or outside the rooms. Seating and lighting should be
                            adjusted to provide the clearest video and audio transmission, as well as to ensure the
                            safety of the participants. Rooms for the telepsychiatrist and the patient will be
                            appropriately sound-proofed, when possible, or alternative mechanisms will be utilized
                            (for example, sound-cancelling devices) to ensure privacy. When possible, the tele-
                            presenter should be seated closest to the door.

                            Organizational Structure

                            All telepsychiatry staff report within the Telepsychiatry Program supervisory chain.

                            Psychiatric Nurse Practitioners shall not be permitted to provide care through
                            telepsychiatry.

                            Workflow Interruptions

                            In the event of technology or equipment failure, telepsychiatrists shall immediately notify
                            their direct telepsychiatry supervisor and Mental Health Leadership at the institution
                            (Chief and/or Senior Psychiatrist and Chief of Mental Health), as well as the Integrated
                            Communications Technology Unit. The telepsychiatrist shall also make arrangements
                            with institutional Mental Health Leadership to ensure appropriate patient coverage based
                            on patient need (for example, coverage by on-site provider or rescheduling of
12.08.100: Telepsychiatry                                                                                         Page 5 of 8
              Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 10 of 12
                            appointments). Telepsychiatrists may also be redirected to another telepsychiatry
                            assignment when this occurs.

                            On-Call Coverage by Telepsychiatry

                            The telepsychiatry team shall contribute to on-call coverage as assigned, and their
                            provision of services shall be in accordance with California Correctional HealthCare
                            System (CCHCS) Health Care Department Operations Manual (HCDOM), Headquarters’
                            Mental Health Policy, and applicable bargaining unit Memorandums of Understanding.

                            Telepsychiatrists are not required to travel to the institution where they are providing on-
                            call coverage. Therefore, institutions receiving on-call coverage from the Telepsychiatry
                            Program shall provide a backup physician (psychiatrist or medical provider). This backup
                            physician shall be within one hour of travel time to the facility in order to physically
                            examine a patient if needed (for example, in the case of a patient who requires placement
                            into seclusion or restraints).


 Responsibilities           The receiving facility shall be responsible for providing the following:

                                •   Timely access for patients to the telepsychiatrist.
                                •   A dedicated and appropriately clinically trained tele-presenter who presents the
                                    patient from the originating site to the telepsychiatrist, and is responsible for
                                    providing clinical support and coordination. The tele-presenter shall be required
                                    to introduce themselves and explain that they are subject to the same
                                    confidentiality requirements as the telepsychiatrist and other medical providers.
                                    Responsibilities include, but are not limited to, reviewing the patient health record
                                    prior to the appointment and remaining with the patient during the appointment.
                                    Tele-presenters shall be assigned from position classifications in the following
                                    order of priority: medical assistant2, certified nursing assistant, psychiatric
                                    technician, licensed vocational nurse, registered nurse, clinical nurse specialist,
                                    nurse practitioner, social worker, psychologist, psychiatrist, or physician. When
                                    the tele-presenter is a nurse practitioner, social worker, psychologist or physician,
                                    the clinical contact shall be considered a joint appointment.
                                •   A backup tele-presenter when the primary tele-presenter is on leave or
                                    unavailable.
                                •   Institutions receiving telepsychiatry services shall have appropriate clinical staff
                                    available, including Nursing when needed.
                                •   Support staff responsible for scheduling appointments and processing clinical
                                    paperwork, as appropriate.
                                •   A contact list of important names and numbers for the institution. This includes,
                                    but is not limited, to the following:
                                        1. Laboratory
                                        2. Pharmacy
                                        3. Nursing station(s)
                                        4. Housing unit(s)
                                        5. Primary Clinician(s)
                                        6. Medical Provider(s)
                                        7. Mental Health Supervisor(s)
                                        8. Chief of Mental Health
                                        9. Chief Psychiatrist or Senior Psychiatrist Supervisor
                                        10. IT Department

        2
         Medical Assistants cannot act as a tele-presenter for patients housed in inpatient units licensed as
        Correctional Treatment Centers
12.08.100: Telepsychiatry                                                                                         Page 6 of 8
              Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 11 of 12
                                       11. Scheduler
                                       12. Medical Records Supervisor

                               •   A confidential treatment space to facilitate patient encounters. This space shall
                                   include all equipment needed to facilitate the telepsychiatry encounter, including
                                   a computer, phone, scanner, printer, desk, and chair.
                               •   Caseload assignments and scheduled appointments for the telepsychiatrist.
                               •   The maintenance of telemedicine connectivity between institutions and
                                   telepsychiatrists.
                               •   Ensuring that telepsychiatrists are appropriately privileged to provide clinical
                                   services to any licensed or inpatient units, when applicable.
                               •   Audit reports for local compliance of items such as, but not limited to, Medication
                                   Administration Process Improvement Project (MAPIP) criteria and Effective
                                   Communication requirements.
                               •   Organized tours for the telepsychiatrists during their initial visits to the institution.
                               •   Developing on-site clinical contingency plans and patient prioritization strategies
                                   to manage absences of telepsychiatrists.
                               •   A Local Operating Procedure (LOP) for Telepsychiatry shall be submitted to the
                                   Chief of Telepsychiatry, or designee, for review and approval prior to local
                                   distribution or implementation. Telepsychiatry services at an institution will not
                                   commence until an LOP for Telepsychiatry has been submitted and approved.
                                   Current and active LOPs shall be revised as necessary by the institution and
                                   submitted to the Chief of Telepsychiatry or designee. Any revisions of the LOP
                                   for Telepsychiatry shall be reviewed and approved by the Chief of Telepsychiatry
                                   or designee prior to implementation at the institution.
                               •   Routine system tests to ensure that equipment is safe, operational, and secure.


 Purpose                    This policy ensures services provided by the Telepsychiatry Program comply with
                            CDCR’s MHSDS Program Guidelines. Telepsychiatrists shall conduct care consistent
                            with CDCR rules, regulations, policies, and local operating policies and procedures of
                            the institution(s) to which they provide services.


 Compliance
                              To be in compliance with this policy, the following requirements shall be met jointly by
 Indicators
                              the Telepsychiatry Program and the institution receiving services:

                              1. Telepsychiatrists are provided with the appropriate equipment and resources.
                              2. Telepsychiatrists participate in the same manner as on-site psychiatrists in the
                                 receiving institutions’ IDTTs and all meetings and huddles relevant to the clinical
                                 care of their patients.
                              3. On-site staff and members of the treatment team communicate with the
                                 telepsychiatrist any important patient issues and concerns related to patient care.
                              4. Telepsychiatrists have access to all necessary clinical information via the health
                                 record.
                              5. Telepsychiatrists will communicate any important patient issues and concerns
                                 related to patient care to the on-site staff and members of the treatment team.
                              6. Patients are not entirely excluded from participation in the Telepsychiatry
                                 Program based solely on their level of care or their diagnosis.
                              7. Telepsychiatrists complete all documentation in the health record by the close of
                                 each business day.
                              8. Telepsychiatrist and patient identity are verified at the beginning of a mental
                                 health treatment videoconference.
                              9. Telepsychiatrists visit their receiving institutions as directed by policy.
12.08.100: Telepsychiatry                                                                                           Page 7 of 8
              Case 2:90-cv-00520-KJM-DB Document 6517 Filed 03/25/20 Page 12 of 12
                              10. Ongoing mandatory trainings for all telepsychiatrists.
                              11. Telepsychiatrists are privileged at each licensed or inpatient unit they serve.

                            The following action is required for your institution to be in compliance with the new
 Action
                            policy.
 Required
                              If your institution…  then…
                              has a local operating amend the current LOP to meet the new policy via an
                              procedure (LOP)       addendum within 30 days of the effective date valid until
                                                    the next LOP revision date. Ensure the LOP is reviewed
                                                    annually.
                              does not have an LOP ensure that one is completed within 30 days of the
                                                    effective date and create an LOP to meet the new policy
                                                    requirements. Ensure the LOP is reviewed annually.



 References                 CDCR Mental Health Services Delivery System (MHSDS) Program Guide, 2009
                            Revision


 Questions                  If you have any questions or need any additional information related to this policy, you
                            may contact the policy unit via e-mail at: CDCR MHPolicyUnit@CDCR




12.08.100: Telepsychiatry                                                                                       Page 8 of 8
